Citation Nr: 0319219	
Decision Date: 08/06/03    Archive Date: 08/13/03

DOCKET NO.  94-26 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
pain disorder with peptic ulcer disease or gastritis, 
formerly classified as psychological symptoms affecting ulcer 
disease and/or as psychophysiological gastrointestinal (GI) 
disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1969 to August 
1973.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied entitlement to an 
increased (compensable) rating for a psychophysiological 
gastrointestinal disorder.  On appeal, the Board remanded the 
case to the RO for further development by decision dated in 
December 1996.  During that stage of this appeal, the veteran 
moved to Arizona, and jurisdiction over his case was 
transferred to the Phoenix, Arizona, RO.

The Phoenix RO increased the evaluation for psychological 
symptoms affecting ulcer disease to 10 percent by a rating 
decision dated in March 1998.  It was also noted that the 
prior classification had been as a psychophysiological 
gastrointestinal reaction, but that such pathology was now 
classified as psychological symptoms affecting ulcer disease.  
The Board affirmed that decision in January 1999 and also 
denied entitlement to service connection for a separate 
acquired psychiatric disorder.

Thereafter, the veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeals) (the Veterans 
Claims Court).  By Order dated March 24, 2000, the Veterans 
Claims Court vacated the Board's January 1999 decision, in 
part, and remanded the claim for an increase rating pursuant 
to 38 U.S.C.A. § 7252(a). Parenthetically, the Board notes 
that the Veterans Claims Court also upheld the Board's denial 
of a separate service connection claim for an acquired 
psychiatric disorder.  In an April 2001 decision, the Board 
remanded the case for compliance with the Court's March 2000 
order.  In the interim, the veteran moved back to Louisiana, 
and jurisdiction over his case was transferred back to the 
New Orleans, Louisiana, RO.  

In a June 2002 rating decision, the New Orleans RO increased 
the evaluation for peptic ulcer disease or gastritis, 
formerly classified as psychological symptoms affecting ulcer 
disease and/or as psychophysiological GI disorder, to 30 
percent, effective February 1993.

A rating decision issued subsequent to a notice of 
disagreement (NOD) which grants less than the maximum 
available rating does not "abrogate the pending appeal."  
AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Corchado v. 
Derwinski, 1 Vet. App. 160 (1991).  Consequently, as the 
veteran has not withdrawn the appeal, the issue of an 
increased evaluation above the current 30 percent for the 
service connected disability remains in appellate status.

In a February 2002 rating decision, the New Orleans RO denied 
the veteran's claim for service connection for PTSD.  That 
matter has subsequently been developed for appellate review, 
and that issue is also before the Board for appellate review.

The veteran's service representative submitted a written 
brief presentation in March 2003, and the case is now ready 
for appellate review.


FINDINGS OF FACT

1.  The veteran's peptic ulcer disease with 
psychophysiological reaction is currently manifested by 
subjective complaints of infrequent vomiting after meals or 
after he uses aspirin or anacin, and regular Mylanta use.

2.  There is no objective clinical evidence of hematemesis, 
melena, or peripheral edema.  There is no appreciable 
hepatosplenomegaly, rebound, guarding or masses.

3.  Current objective findings of the veteran's pain disorder 
with peptic ulcer disease or gastritis include logical and 
coherent speech, and no evidence of irrelevancy.  There was 
no demonstration of any impairment of thought process or 
communication, delusions or hallucinations.  The veteran 
claimed suicidal and homicidal thoughts but denied any 
intention to act on them. The veteran also denied any panic 
attacks.  Obsessive behavior is claimed to the extent of 
spelling the same word over and over.  There is impaired 
impulse control to the extent that the veteran drinks 
impulsively.  The veteran presented with a depressed mood as 
a result of his non-service-connected acquired mental 
disorder, which may increase the intensity of his subjective 
experience of pain.

4.  Considerable impairment of the ability to maintain 
effective or favorable relationships with people and 
considerable industrial impairment have not been more nearly 
approximated by appropriate psychiatric symptoms. 

5.  Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships has not 
been more nearly approximated.

6.  The veteran has a current primary acquired psychiatric 
disorder, claimed as anxiety reaction, bipolar disorder, and 
somatization disorder, which is not service connected.

7.  The after effects of the veteran's non-service-connected 
cerebrovascular accidents (strokes) significantly affect the 
veteran's present ability to function effectively.

8.  Service medical records (SMR) reveal no complaints, 
findings, or diagnosis of any psychiatric pathology on 
separation from service.

9.  A diagnosis of PTSD cannot be supported by the competent 
credible evidence of record.  Competent evidence does not 
reveal such diagnosis to have been made. 
CONCLUSIONS OF LAW

1.  The requirements for an evaluation in excess of 30 
percent for pain disorder with peptic ulcer disease or 
gastritis, formerly classified as psychological symptoms 
affecting ulcer disease and/or as psychophysiological GI 
disorder, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.110, 4.112, 
4.114, 4.125, 4.126, 4.130, Diagnostic Codes (DCs) 9502 
(1996); 7305, 9422 (2002).

2.  It has not been shown by competent credible evidence that 
the veteran has PTSD that was incurred in or aggravated by 
the veteran's military service.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 4.125 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et. 
seq. (West 2002) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2002).  This change in the law is 
potentially applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

However, a recent decision rendered by the United States 
Court of Appeals for the Federal Circuit held that Section 3 
of the VCAA of 2000, dealing with notice and duty to assist 
requirements, does not apply retroactively to any claim filed 
prior to the date of enactment of that Act and not final as 
of that date.  Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002).  Thus, since appellant's claim at issue obviously was 
not final on November 9, 2000, it appears that Section 3 of 
the VCAA, dealing with notice and duty to assist 
requirements, may not be applicable here.

Assuming, arguendo, however, that Section 3 of the VCAA is 
applicable in the instant appeal, after reviewing the record, 
the Board is satisfied that the statutory requirements have 
been met.  With regards to the VCAA notification 
requirements, an April 2001 Board decision remanded, in part, 
for compliance with the VCAA.  In a June 2001 letter, the RO 
informed the veteran of the requirements of the VCAA and VA's 
obligations thereunder.  The letter included detailed 
information on the claims process, including the evidence 
necessary to substantiate the veteran's claim.  Further, the 
letter informed the veteran of VA's duty to assist him in 
developing his claim and how VA specifically would assist 
him.  The veteran was informed of all of the evidence 
currently in his case file, and also the evidence the RO had 
requested on his behalf.  As for what information the veteran 
would provide, the letter asked the veteran to identify any 
records he desired obtained and from whom.  He was provided 
consent release forms to sign and return to the RO to enable 
VA to obtain any records so identified, and he also was 
provided a detailed questionnaire to assist him with 
providing information on his claim for service connection for 
PTSD.  Therefore, the Board finds that the RO has complied 
with the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

With regards to the duty to assist, the RO scheduled 
additional VA mental and physical examinations for the 
veteran and obtained private and VA treatment records.  All 
of these items have been associated with the case file.  
Neither the veteran nor his representative has identified any 
additional evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that all relevant facts have been 
properly developed, and that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.  38 C.F.R. §§ 3.159, 3.326(a) (2002).  
Accordingly, the Board may decide the case on the merits.  It 
is noted that communication has been received from the 
veteran indicating that he has not additional information to 
submit.
I.  Entitlement to an Increased Evaluation for Peptic Ulcer 
Disease with Psychological Features

Factual background

Historically, the veteran was service connected for a 
psychophysiological GI reaction by rating decision dated in 
November 1973, and a 10 percent evaluation was assigned.  
Essentially, the veteran had several episodes of nausea and 
vomiting in service and was diagnosed with an anxiety 
reaction in May 1973.  Although his separation examination 
report demonstrated a normal abdominal and psychiatric 
evaluation, a VA examination report shortly after service 
diagnosed psychophysiological gastrointestinal reaction on 
the basis that he complained of having trouble with his 
stomach when he got upset.  The evaluation was subsequently 
reduced to 0 percent by rating decision dated in November 
1975. After two unsuccessful attempts to obtain an increased 
rating, the veteran filed the current claim in February 1993.  
As noted in the introduction, the veteran's evaluation was 
increased to 10 percent during that stage of his appeal.  
Also as noted, the veteran's evaluation was increased to 30 
percent in a June 2002 rating decision.

In a May 1993 VA mental examination report, the veteran 
complained that his stomach bothered him when he became upset 
but he did not know what the diagnosis was.  He had held 
several jobs over the years but would become upset and quit.  
He was divorced and had no children and was currently 
unemployed.  He liked sports and martial arts and had been 
living with his parents for about three years.  He had not 
seen a doctor about his stomach problems for approximately 
two years, but thought he had been prescribed something for 
his nerves.  Subjective complaints included dyspepsia but he 
was not taking any medications nor had he seen any doctor for 
treatment.  Mental status examination revealed that he was 
friendly and cooperative, and oriented in all spheres with 
clear sensorium.  He responded readily to questions and mood 
and affect were appropriate.  He described an interest in 
going to church and Bible study but otherwise did not 
socialize much. The examiner concluded that there was 
insufficient evidence to justify a psychiatric diagnosis.  
Although the examiner appeared to acknowledge a connection 
between the veteran's dyspepsia and emotional factors, he 
concluded that everyone with dyspepsia who complained of 
nervousness should not be classified as having a psychiatric 
disorder.  The final diagnoses included no psychiatric 
disease found, and history of recurrent dyspepsia.

In a May 1993 VA stomach examination report, the veteran 
related a history of stomach troubles while he was in 
service, including indigestion, burning, burping, belching, 
and recurring sharp pain in the upper abdomen.  A long 
history of chronic alcoholism and tobacco use was noted.  He 
reported that his stomach still bothered him off and on with 
poor appetite and burping and belching. Subjective complaints 
included no gastrointestinal problems.  Physical examination 
revealed that he was not anemic, had no periodic vomiting 
(not in the past nine months), no recurrent hematemesis or 
melena (only one episode in the past was noted), and no pain 
related to the gastrointestinal system.  The final diagnoses 
included psychophysiological gastrointestinal reaction by 
history, and non-service- connected esophagitis, gastritis, 
and possibly mild acute alcoholic hepatitis with upper 
gastrointestinal bleed secondary to chronic and acute alcohol 
abuse.

In a February 1998 VA examination report, the examiner 
reviewed the claims file and provided a past history of the 
veteran's service-connected disability. The veteran related 
that he had stopped going to the doctor about his stomach 
problems and used Mylanta.  He indicated that if he stopped 
eating and calmed down, it would go away. He stated that he 
last vomited and had blood in his stool in 1986. He used one 
bottle of Mylanta per week approximately one out of every 
four weeks. He had a few social contacts and had a number of 
old friends and peers from Louisiana in Las Vegas, who he 
visited at least one of his days off per week.  He described 
his psychiatric symptoms as episodic in that he would 
sometimes do well but felt isolated, did not leave his 
apartment, and did not attend to hygiene when he was 
"down."  He reported that whenever he had a down spell he 
drank and made himself sick.  He indicated that he had been 
in remission since January 1998.

Mental status examination revealed that the veteran was 
appropriately dressed with good eye contact. He was logical 
and coherent in his speech but was unable to talk about his 
inner emotional life.  He had no evidence of bizarreness or 
irrelevancy, delusions or hallucinations, or suicidal or 
homicidal thoughts.  He was oriented to person, place and 
time, and no memory impairment was noted.  Obsessive and 
ritualistic behavior, impaired impulse control, and panic 
attacks were denied.  His depression was noted to be 
remission and he had no difficulty with sleep and no other 
symptoms.  He had the odor of alcohol on his breath before 
the examination and indicated that he had had a beer with his 
noon meal while waiting for the examination.  The final Axis 
I diagnosis included suspected bipolar disorder, Type II, and 
the examiner noted that the veteran gave a history of 
depression which was usually associated with leaving a work 
position, or becoming too ill and being discharged from work 
because of his depression; binge type drinking, and 
psychological symptoms affecting ulcer disease consistent 
with DSM II and psychophysiological gastrointestinal 
disorder.  The GAF was noted to be as low as 45 during 
depressive episodes and as high as 81 when hypomanic.  The 
overall GAF was 70 with a less than optimal rating given 
because the veteran had alcohol on his breath, although he 
had no other problems at that time.

The veteran again was examined in December 2001 and January 
2002.  At the VA stomach examination in December 2001, the 
examiner specifically was requested to render an opinion as 
to whether the veteran's GI or psychiatric symptoms are more 
dominant and disabling and, to the extent ascertainable, 
disassociation of his service-connected symptomatology from 
his non-service connected symptomatology.  The examiner 
reviewed the veteran's case file as well as his medical 
history.

The examination report reflects that the veteran provided a 
history of gastritis, peptic ulcer disease, and chronic 
dyspepsia.  He stated that he sometimes vomits after meals or 
after he uses aspirin or anacin.  He has used aspirin since 
his stroke in 2000.  The veteran denied any melena or 
hematemesis, and stated that his last episodes were 
approximately in 1984.  Prescribed treatment for the 
veteran's GI symptoms is ranitidine, 150 mg, twice a day, 
with which the veteran supplements with mylanta at least 
twice per week.  He denied any circulatory disturbance after 
meals and no hypoglycemic reaction.  He states that he had 
colic and abdominal distention daily with nausea at least 
twice per week.  He experienced indigestion daily, the 
severity of which depended on the type food eaten.

The veteran's physical examination revealed no peripheral 
edema, clubbing, or cyanosis.  His abdomen was noted to be 
flat and scaphoid with normal bowel sounds in all four 
quadrants.  There was no appreciable hepatosplenomegaly, 
rebound, guarding, or masses.  The radiology report reflected 
that a double contrast air barium study of the upper GI 
showed swallowing without difficulty.  The esophagus was 
satisfactory.  There was gastric reflux on the water 
siphonage test; the stomach showed mild mucosal roughening 
with satisfactory caliber and peristalsis.  There was 
adequate filling of the pyloris.  The duodenal cap was small 
and slightly roughened and irritable.  The remainder of the 
duodenum appeared satisfactory.

The radiological impression was GI reflux and possible 
gastritis and duodenitis.  The small bowel was within 
satisfactory limits.

The examiner's diagnoses included dyspepsia, secondary to 
gastritis, duodenitis and gastro esophageal reflux; remote 
history of peptic ulcer disease and gastritis.  The examiner 
noted the veteran was not taking his prescribed lithium for 
his bipolar disorder, and there was nothing in his records to 
confirm his claim that he had been instructed to discontinue 
it.  The examination report reflects that the examiner opined 
that the veteran's psychiatric disorder of substance abuse is 
more dominant that his GI symptoms, and that it did not 
appear that the veteran drinks because he has any medical 
problem he is trying to alleviate.  The examiner assessed 
that there is no doubt that the veteran experiences GI 
symptomatology, but it is far less disabling than his 
substance abuse and his psychiatric disorder.

At the January 2002 mental examination, the examination 
report reflects that the examiner reviewed the veteran's 
entire medical history and case file.  The veteran claimed 
considerable subjective symptoms, to include too much anger, 
too much anxiety, too much alcohol, wanting to hurt or kill 
someone, extreme mood swings, poor appetite, restlessness, 
inability to sleep, difficulty finding and holding a job, and 
unnecessary conflicts with bosses and coworkers.  The veteran 
denied taking his prescribed medication for his non-service-
connected acquired mental disorder.

The January 2002 examination report reflects that, 
objectively, the veteran did not demonstrate any impairment 
of thought process or communication or inappropriate behavior 
during the interview.  The veteran denied any auditory or 
visual hallucinations and delusions, and he claimed to have 
stopped drinking in August 2001.  He claimed suicidal and 
homicidal thoughts but denied any plans to act on them.  The 
veteran demonstrated the ability to maintain minimal personal 
hygiene and other basic activities of daily living.  He could 
remember two out of three presented to him to remember after 
performing a distracting task but required a cue to remember 
the third.  He stated he had obsessive thoughts to the extent 
of spelling the same word over and over again in his mind.  
The veteran stated that he works periodically as a substitute 
teacher.  Although college educated in Industrial Technology, 
the veteran has not worked consistently in that field since 
1990.  He reported that he has not worked full time during 
the prior 10 years.  Except for occasional substitute 
teaching, the veteran stated he had not worked during the 
past 12 months.  The rate and flow of the veteran's speech 
was normal, and no irrelevant, illogical, or obscure speech 
patterns were noted.  The veteran demonstrated symptoms of 
depressed mood and anxiety.

With regards to the diagnostic tests administered, the 
results of the veteran's MMPI-2 and MMPI-II were deemed 
invalid because of his scores on the validity scales of those 
tests.  The pain questionnaire reflected that he has a 
constant and pervasive pain at all times of the day, which 
limits many of his activities.  His score on the Beck 
Depression Inventory was 45, which falls within the extremely 
severe range of depression.  The eating problem questionnaire 
reflected no significant eating problems, and the alcohol 
questionnaire reflected that he is a binge drinker.  His 
score on the Cage alcoholism test was 3, which indicates 
significant alcohol abuse.

The examiner surmised that the veteran appeared to have 
significant symptoms of depression and pain.  He also 
demonstrated symptoms of a variety of personality disorders, 
most prominently antisocial and dependent personality 
disorders.  His pain was deemed chronic and moderate in 
intensity.

The examination report reflects that the examiner rendered an 
Axis I diagnosis of bipolar disorder, depressed; and, pain 
disorder associated with both psychological factors and a 
general medical condition.  Axis II was personality disorder 
not otherwise specified, with antisocial and dependent 
features.  The veteran's global assessment of functioning 
(GAF) due to bipolar disorder, depressed, equals 65; alcohol 
abuse equals 45; pain disorder equals 65; personality 
disorder not otherwise specified equals 55; and overall GAF 
equals 55.  The examination report also reflects that the 
examiner noted that the veteran's esophagitis and gastritis 
are probably affected by his alcohol abuse, and that his 
strokes appeared to significantly affect his present ability 
to function effectively.  Also noted was that the veteran's 
depression could increase the intensity of his subjective 
experience of pain.


Analysis

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate DCs identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991 and Supp. 2002); 38 C.F.R. Part 
4 (2002).  All potentially applicable regulations must be 
applied, Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including 38 C.F.R. §§ 4.1, 4.2, and 4.10, which require 
review of the entire history with an emphasis on the effects 
of disability, particularly on limitation of ordinary 
activity and lack of usefulness.  Not all disabilities will 
show all the specified rating criteria but coordination of 
the rating with functional impairment is required.  38 C.F.R. 
§ 4.21 (2002).  The higher of two evaluations will be 
assigned if the disability more closely approximates the 
criteria for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7 (2002).  Consideration may not be 
given to factors wholly outside the rating criteria.  Massey 
v. Brown, 7 Vet. App. 204, 208 (1994) (citing Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992)).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
present disability level is the primary concern, and past 
medical reports do not take precedence over current findings.  
Id.  The Board considers the applicability of a higher rating 
for the entire period in which the appeal has been pending.  
Id; Powell v. West, 13 Vet. App. 31, 35 (1999).  Further, the 
fact that a claimant is awarded a rating increase less than 
the maximum allowable does not dismiss an appeal.  An 
application for an increased rating is deemed to be for the 
maximum allowable.  AB v. Brown, 6 Vet. App. 35 (1993).

When the regulations concerning entitlement to a higher 
rating are changed during the course of an appeal, the 
veteran is entitled to resolution of his claim under the 
criteria that are to his advantage.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The old rating criteria may be applied 
throughout the period of the appeal, if they are more 
favorable to the veteran.  New criteria, however, may be 
applied only from the date on which they became effective.  
Opinion of The General Counsel (VAOPGCPREC) 3-2000 (April 10, 
2000).

In November 1996, the VA criteria for evaluating psychiatric 
pathology was amended effective November 7, 1996.  See 38 
C.F.R. §§ 4.125-4.130 (1998).  The veteran's original 
diagnostic code, DC 9502 for psychological factors affecting 
gastrointestinal condition, was eliminated and all codes were 
conformed to a single set of rating criteria, regardless of 
the diagnosis.  See 38 C.F.R. § 4.130 (1998) (this followed a 
1988 change in which the psychological factors affecting a 
gastrointestinal condition replaced the original 
classification of psychophysiological gastrointestinal 
disorder).  Further, § 4.126 was modified to provide that 
when a single disability was diagnosed both as a physical 
condition and as a mental disorder, it should be evaluated 
using a diagnostic code which represented the dominant (more 
disabling) aspect of the condition.  See 38 C.F.R. § 
4.126(d).  Thus, the Board will consider both the 
gastrointestinal component of the veteran's service-connected 
disability as well as the neuropsychiatric component.  The RO 
has currently rated the veteran's peptic ulcer disease with 
psychological features under DCs 7305-9422 (formerly rated 
under DC 7305-9502),  peptic ulcer disease or gastritis with 
pain disorder.  In light of the fact that the prior criteria 
were in effect when the veteran filed his claim but DC 9502 
no longer exists in the current regulations, the Board will 
evaluate the veteran's claim under both the prior criteria, 
DC 9502, and DC 9422, pain disorder, for the period for which 
it is effective.

As noted above, while the issue of service connection for 
psychophysiological gastrointestinal reaction was undergoing 
development, the rating criteria used by the VA for 
evaluation of neuropsychiatric claims was changed, effective 
November 7, 1996.  See 61 Fed. Reg. 52695-52702 (1996).  The 
timing of this change in the regulations requires the Board 
to first consider whether the amended regulation is more 
favorable to the veteran than the prior regulation, and, if 
so, the Board must apply the more favorable regulation.  
VAOPGCPREC 11-97; Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the Board finds that there is no basis 
upon which to conclude that the earlier version of the 
pertinent regulations is more or less favorable to the 
veteran, if indeed the differences between the two versions 
are substantive when applied to the veteran's individual 
case.  Accordingly, the Board will adjudicate the veteran's 
claim pursuant to the regulations in effect during the 
relevant time.

The pre-change or "old" criteria are utilized for ratings 
prior to the effective date of the change.  Those criteria 
provided that psychological factors affecting 
gastrointestinal condition were to be rated under the general 
rating formula for psychoneurosis.  Specifically, a 50 
percent rating was appropriate when, the ability to establish 
or maintain effective or favorable relationships with people 
is considerably impaired, by reason of psychoneurotic 
symptoms, the reliability, flexibility, and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 30 percent evaluation was warranted with 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people, and the 
psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment. 38 C.F.R. § 4.132, 
DC 9502 (1996).

Under the current criteria, a 30 percent evaluation will be 
assigned for mood disorders with occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

Under the current criteria, a 50 percent evaluation will be 
assigned for a psychiatric disorder which produces 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  DC 9422 (2002).

A 70 percent evaluation is warranted when occupational and 
social impairment is present with deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  Finally, a 100 percent evaluation 
is warranted for total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

With respect to the gastrointestinal component of the 
veteran's service-connected disability, under DC 7305 (ulcer, 
duodenal), a 10 percent evaluation contemplates a "mild" 
disorder with recurring symptoms once or twice yearly.  A 20 
percent evaluation contemplates "moderate" symptomatology 
with recurring episodes of severe symptoms two or three times 
a year averaging ten days in duration or with continuous 
moderate manifestations.  A 40 percent rating is assigned for 
"moderately severe" impairment; symptoms of vomiting, 
recurrent hematemesis, or melena, less that "severe," with 
impairment of health manifested by anemia and weight loss; or 
recurrent incapacitating episodes averaging 10 days or more 
in duration at least 4 or more times a year.  A 60 percent 
evaluation requires a "severe" duodenal ulcer with pain 
which is only partially relieved by standard ulcer therapy, 
periodic vomiting, recurrent hematemesis or melena, and 
manifestations of anemia and weight loss productive of 
definite impairment of health. 38 C.F.R. § 4.114, DC 7305 
(2002).

The degree of impairment resulting from a disability is a 
factual determination with the Board's primary focus upon the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994);  Solomon v. Brown, 6 Vet. App. 
396, 402 (1994).  In this case, the Board must consider both 
the neuropsychiatric component of the veteran's service-
connected disability, as well as the gastrointestinal 
component.  In addition, the Board will consider both the old 
and the new psychiatric rating criteria for the periods for 
which they were effective.  Considering the factors as 
enumerated in the applicable rating criteria, which is the 
most probative evidence to consider in determining the 
appropriate disability rating to be assigned, the Board finds 
that the evidence does not reflect that a greater than 30 
percent rating for peptic ulcer disease with pain disorder, 
formerly claimed as psychophysiological gastrointestinal 
disorder, is warranted.

Turning first to the psychiatric component, the Board finds 
that no greater than a 30 percent evaluation is warranted 
under the "old" criteria.  Specifically, a 30 percent 
evaluation would have been warranted for definite impairment 
in the ability to establish or maintain effective and 
wholesome favorable relationships, and reduced initiative, 
flexibility, efficiency and reliability levels produce 
definite industrial impairment.  The most recent mental 
examination report reflects that the veteran has not worked 
consistently during the 10 years prior to the mental 
examination, and that the veteran reported difficulty in 
finding and keeping a job due to unnecessary conflicts with 
people, and a fear of being abandoned by friends or loved 
ones.  The veteran's current mental health picture does 
reveal a definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people, 
as well as definite industrial impairment.  The Board finds, 
however, that the veteran's mental health picture does not 
warrant the higher rating of 50 percent under the prior 
criteria, as his ability to establish or maintain effective 
or favorable relationships is not considerably impaired.  
Further, his reliability and flexibility and efficiency 
levels have not been so reduced so as to produce considerable 
industrial impairment.

The veteran's primary mental health related problems relate 
to his non-service-connected bipolar and alcohol abuse 
disorders, as reflected in his current diagnosis.  As noted 
above, the veteran's Axis I diagnosis is bipolar disorder, 
depressed; alcohol abuse; and pain disorder associated with 
both psychological factors and a general medical condition.  
The January 2002 examination report reveals an overall GAF of 
55, which reflects moderate symptoms or moderate difficulty 
in social, occupational, or school functioning.  There is no 
evidence that the veteran's employment status was related to 
the neuropsychiatric component of his service-connected 
disability.  In fact, the veteran has admitted to a long 
history of alcoholism and has undergone in-patient 
detoxification on multiple occasions, the most recent being 
April 2002.  Thus, there is no basis under the regulations to 
conclude that a higher than 30 percent rating for a 
neuropsychiatric component to his service-connected 
disability was warranted.  These examination findings reflect 
a picture of no more than 30 percent disabling.  DC 9502 
(July 1, 1996).

A similar conclusion results under the current criteria.  The 
January 2002 mental examination report reveals that, although 
the veteran generally functions satisfactorily with routine 
behavior and self-care and exhibits normal conversation tone, 
he does have occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  This 
disability picture more nearly approximates an evaluation of 
30 percent.  A higher evaluation of 50 percent under the 
current criteria is not warranted because the veteran's 
symptomatology, even if manifested from a service-connected 
mental disorder, does not more nearly approximate a 50 
percent evaluation.

The January 2002 mental health report reflects no findings of 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech, panic attacks, difficulty in 
understanding complex commands, impaired judgment or impaired 
abstract thinking.  The veteran's significant depression 
manifests as a result of his non- service-connected bipolar 
disorder, and his mild memory loss results from his non-
service-connected strokes.  Therefore, his disability picture 
does not more nearly approximate a 50 percent evaluation 
under the current criteria.

Finally, the Board finds that there is no basis on which to 
grant a higher evaluation for the GI component of the 
veteran's service-connected disability.  Mild recurring 
symptoms once or twice yearly, qualifies for an evaluation of 
10 percent.  The December 2001 medical examination report 
reflects that the veteran states that his most frequent 
treatment of his stomach distress is with milk and mylanta.  
The examination report also reveals that the examiner's 
physical examination of the veteran led the examiner to 
conclude that the veteran's alcohol abuse is more dominant 
than his GI symptoms.  The examiner asked the veteran if he 
noticed that alcohol exacerbated his symptoms of abdominal 
pain, and the veteran stated he could not tell a difference.  
In a March 2002 statement, the veteran stated that he resumed 
drinking when a VA provider took him off of his bipolar 
medication.  The veteran stated that, when on his medication, 
lithium, he does not drink, but being off of his medication, 
he drank to self-medicate.  The December 2001 examination 
report reflects that the veteran made similar statements to 
the examiner at that examination.

The December 2001 examination report states that, after 
reviewing the veteran's medical history, the examiner found 
no entry or other evidence that the veteran had been told to 
stop taking lithium.  In fact, the report reveals that the 
veteran's lithium prescription was last filled in September 
2001, but the veteran did not pick it up after his discharge 
from detoxification.  The examiner opined the veteran is in 
denial with regards to the impact of his alcohol abuse.  
Significantly, the examiner opined that, contrary to the 
veteran's assertion, he does not appear to drink because he 
has any medical problems he is trying to alleviate.  This 
negates the contention of the veteran that he drinks to self-
medicate, and also negates the veteran's representative's 
assertion that the veteran's service-connected disability 
aggravates his non-service-connected disorders.  The examiner 
opined that, while there is no doubt that the veteran 
probably experiences GI symptomatology, it is far less severe 
and dominant and far less disabling that his substance abuse 
and his psychiatric disorder.  Consequently, this disability 
picture more nearly approximates that of 10 percent 
disabling, as the veteran has not exhibited moderate, 
recurrent episodes of severe symptoms two or three times a 
year averaging 10 days in duration; or, with continuous 
moderate manifestations.  Id.

After a detailed review under both criteria, the Board finds 
that the preponderance of the evidence is against an 
evaluation in excess of 30 percent for the service-connected 
disability at issue.  In light of the December 2001 
examination report that the veteran's mental component is far 
more dominant and disabling than this GI component, the Board 
finds that appropriate DC for the veteran is 9422-7305.  
38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.110, 4.112, 4.114, 
4.125, 4.126, 4.130, Diagnostic Codes (DCs) 9502 (1996); 
7305, 9422 (2002).


II.  Entitlement to Service connection for PTSD
 
The veteran applied for service connection for PTSD in 
January 2001.  The veteran provided no specific information 
with his application, other than a request that treatment 
records be obtained from a VA medical facility in Kansas 
City, Missouri.

The veteran's SMR reflect only one entry remotely connected 
to a mental health issue.  In May 1973, while stationed in 
the United Kingdom, the veteran presented at the hospital 
with complaints of nausea and vomiting on four occasions 
during the prior eight hours; insomnia; shortness of breath; 
and, dizziness.  The impression was anxiety reaction.  The 
physical examination was remarkable only for an inflamed 
throat.  He was prescribed valium.  There are no sequeli 
reflected, as the veteran's physical examination at 
separation rated all areas as normal.

In addition to serving in the United Kingdom, the veteran 
also had foreign service at Korat Royal Thai Air Force Base, 
Thailand, from March 1970 to March 1971.  The veteran's 
military duty was as a fuels specialist.
Service connection may be established for disability 
resulting from injury or disease incurred in service.  38 
U.S.C.A. § 1110 (West 2002).  Present disability resulting 
from disease or injury in service is required to establish 
entitlement to service connection. Degmetich v. Brown, 104 F. 
3d 1328 (Fed. Cir. 1997).  To establish service connection 
for a disability, there must be competent evidence of a 
current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2002); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  When making a 
determination of service connection, VA must administer its 
regulations under a broad and liberal interpretation 
consistent with the facts in each case.  38 C.F.R. § 3.303(a) 
(2002).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1112(a)(1) (West 2002); 
38 C.F.R. § 3.303(d) (2002).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the applicable 
regulatory criteria, which is: a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2002).  
Section 4.125(a) of 38 C.F.R. incorporates the Diagnostic and 
Statistical Manual of Mental Disorders-IV (DSM-IV) as the 
governing criteria for diagnosing PTSD.

The veteran has no diagnosis of PTSD.  While the veteran has 
not received an examination specifically for PTSD, he has 
been evaluated numerous times in conjunction with his in-
patient treatments for alcohol detoxification, as well as his 
examination as part of his claim for an increased evaluation 
for his service-connected disability.  There is no record of 
a mental health provider diagnosing the veteran as having 
PTSD.  During the January 2002 mental disorder examination, 
the veteran stated he had "accident-related PTSD," without 
providing specific details, other than it involved a 
shooting.  In any event, the examiner did not observe the 
veteran to manifest any PTSD related pathology, and PTSD was 
not included in the examiner's multi-axial diagnosis of the 
veteran.  Further, in his March 2002 NOD, the veteran stated 
that it was a friend who was involved in the shooting.

Significantly, on the October 2002 Form 9, the veteran states 
that he was actually diagnosed with bipolar, but it is his 
understanding that it is associated with PTSD.  The veteran 
also states that a VA physician instructed him to file for 
PTSD because of his condition.  There is nothing in the case 
file to substantiate this.  As noted, there is no record of a 
diagnosis of PTSD or any record that the veteran has 
manifested any PTSD symptomatology.  For example, in an April 
1998 treatment note, the veteran answered, "Yes," to 
questions of whether he had been attacked, been in a fire, 
flood, or natural disaster, been threatened with a weapon, 
and, seen someone who was badly injured or killed.  He also 
answered that he did not experience any of those events while 
in the military.  Further, he indicated that he was not 
bothered by repeated disturbing memories, etc., of those 
events.

Therefore, in view of the absence of a valid diagnosis, a 
claimed stressor, or any other indicia of PTSD 
symptomatology, there is no competent credible evidence of 
PTSD.

Finally, it is noted service connection for a bipolar 
disorder was denied by the prior Board decision, and was 
affirmed by the Veterans Claims Court.  To the extent he 
desires to reopen a claim for service connection for a 
bipolar disorder, to include whether new and material 
evidence has been submitted, that matter should be raised 
with the RO.


ORDER

Entitlement to an evaluation in excess of 30 percent for a 
pain disorder with peptic ulcer disease or gastritis is 
denied.

Entitlement to service connection for PTSD is denied.


	                        
____________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

